Citation Nr: 1402093	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pituitary adenoma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and her spouse testified at a November 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In the June 2010 statement of the case and subsequent procedural documents, the RO addressed the claim for service connection for pituitary adenoma on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for pituitary adenoma; within the one-year appeal period that followed, the Veteran did not submit documentation constituting new and material evidence, or indicate disagreement with that rating decision.

2.  Evidence submitted since the May 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence of record establishes that the Veteran's pituitary adenoma onset in service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for pituitary adenoma new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for pituitary adenoma are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim was originally denied in a May 2002 rating decision on the basis that the evidence did not establish that the condition existed during service or was otherwise related to service.  The rating decision was not appealed and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period that followed; thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Thereafter, the Veteran attempted to reopen her claim in January 2009.  Rating decisions dated in March 2009, October 2009, and January 2010 each declined to reopen the claim on the basis that new and material evidence addressing the basis of the May 2002 rating decision had not been submitted.  Because the Veteran continued to submit documentation constituting new and material evidence in support of her claim after the March 2009 and October 2009 rating decisions, they are not final.  38 C.F.R. § 3.156 (b).

Evidence submitted and obtained since the May 2002 rating decision includes VA treatment records dated between April 2002 and October 2009; the March 2010 VA nexus opinion; the December 2009 private nexus opinion of Dr. Snell; and the October 2009 and January 2010 private nexus opinions of Dr. Pagnanelli.  The VA and private nexus opinions each address the basis on which the Veteran's claim was previously denied, and the private opinions raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the claim is reopened.

Merits of the Claim

The Veteran asserts that her pituitary adenoma had its onset during military service.  Review of her service treatment records do not reflect treatment for or a diagnosis of pituitary adenoma or other pituitary abnormality.  However, service connection is already in effect for chronic maxillary sinusitis with complaints of frontal headaches, and the service treatment records reflect ongoing treatment for both sinusitis and headaches in December 1989 and March 1991.  The evidence establishes that the Veteran's pituitary adenoma was first diagnosed in 1996.

To that end, the weight of the evidence of record reflects that it is more likely than not that the Veteran's pituitary adenoma had its onset during service, even if the tumor itself was not clinically documented prior to her service separation.  Dr. Pagnanelli's October 2009 opinion indicated that the Veteran's pituitary adenoma, which he described as "very slow growing," was more likely than not present during her military service, as it had likely been present for years prior to finding it on her first scan in 1996.  Similarly, Dr. Pagnanelli's January 2010 opinion pointed out that pituitary adenomas were known to be extremely slow in growth, such that a patient could have one growing for many years before it was diagnosed.  The initial complaint usually being headaches, eventually it grows to cause other symptoms including impaired vision.  In the Veteran's case, Dr. Pagnanelli found, the tumor had to have been present prior to 1996 and was very likely the cause of her previously diagnosed headaches, such that it was more likely than not that the Veteran's pituitary adenoma began during her military service.  Finally, Dr. Snell's December 2009 opinion echoed those of Dr. Pagnanelli, finding that pituitary adenomas, generally, are extremely slow-growing and can take many years before being apparent on scans, but that headaches were a common symptom.  As such, because the Veteran had headaches on active duty, and that she was diagnosed with a pituitary adenoma four years after service separation, it was more likely than not that the Veteran's pituitary adenoma started while she was on active duty.

Conversely, the VA examiner found that it was less likely that not that the Veteran's pituitary adenoma was related to her documented in-service headaches, primarily on the basis that the Veteran had only two documented incidences of headaches during service, and had no other characteristic symptoms of pituitary adenoma and/or clinical evidence of the tumor itself.  The Board finds that this opinion does not carry the same evidentiary weight as the private medical opinions.  Initially, the Board notes that the Veteran did, in fact, receive treatment for headaches on two occasions during service, but the absence of additional incidences of treatment for headaches is not necessarily evidence that she did not experience headaches at other times.  Indeed, headaches are a condition readily identified by laypersons due to the unique nature of the disorder.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Further, that the Veteran did not have a brain scan or other clinical testing to affirmatively confirm or rule out a pituitary adenoma during service is not evidence that the tumor did not exist.  The Court of Appeals for Veterans Claims has held that lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed; the service treatment records do not sufficiently reflect that the Veteran denied symptoms consistent with pituitary adenoma.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

On these bases, the Board finds the opinions of Dr. Pagnanelli and Dr. Snell to be more probative than that of the VA examiner.  Accordingly, service connection for pituitary adenoma is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for pituitary adenoma is reopened.

Service connection for pituitary adenoma is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


